
	
		VI
		110th CONGRESS
		1st Session
		S. 603
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Thomas (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ashley Ross Fuller.
	
	
		1.Permanent resident status for
			 Ashley Ross Fuller
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Ashley Ross Fuller shall be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment
			 of status to that of an alien lawfully admitted for permanent residence.
			(b)Adjustment of
			 statusIf Ashley Ross Fuller enters the United States before the
			 filing deadline specified in subsection (d), Ashley Ross Fuller shall be
			 considered to have entered and remained lawfully in the United States and
			 shall, if otherwise eligible, be eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Waiver of
			 grounds for ineligibility for admission and removal
				(1)In
			 generalExcept as provided in paragraph (2), and notwithstanding
			 sections 212(a) and 237(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a) and 1227(a)), Ashley Ross Fuller
			 may not be considered to be within a class of aliens ineligible to be admitted
			 to the United States, or a class of deportable aliens, at any time on or after
			 the date of the enactment of this Act on any ground reflected in the records of
			 United States Citizenship and Immigration Services, or the Visa Office of the
			 Bureau of Consular Affairs, on the date of the enactment of this Act.
				(2)ExceptionsThe
			 waiver provided under paragraph (1) shall not apply to any ground for
			 ineligibility for admission, or any ground for removal, described in section
			 212(a)(3), or paragraph (2)(D) or (4) of
			 section
			 237(a), of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3) and 1227(a)).
				(d)Deadline for
			 application and payment of feesSubsections (a), (b), and (c)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(e)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent resident status to Ashley Ross Fuller, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of Ashley Ross Fuller’s birth under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 Ashley Ross Fuller’s birth under section 202(e) of such Act (8 U.S.C.
			 1152(e)).
			
